Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on 08/31/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
DOUBLE PATENTING

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent 11,126,830
As to claims 21, 30 & 38, instant application discloses identifying, by a device, an image comprising content depicting a person currently at a location (See ‘830 Claim 1 discloses identifying, via a computing device, an image comprising content depicting a person at a location;); analyzing, by the device, the image, and determining information indicating facial characteristics of the person (See ‘830 Claim 1 discloses analyzing, via the computing device, said image, and based on said analysis, determining information associated with a face of the person depicted by said content, said face information comprising data indicating characteristics of traits of said face;); comparing, by the device, the face information to a set of face embeddings stored in a gallery hosted by storage, each stored face embedding comprising face information for previous person depictions captured at the location (See ‘830 Claim 1 discloses comparing, via the computing device, the face information to each face embedding stored in a gallery hosted by storage, each stored face embedding comprising face information for previous person depictions captured at said location, the stored face embeddings being ordered in said gallery according to how recent a respective person depiction was observed at said location); determining, by the device, that the person is a stranger based on the comparison (See ‘830 Claim 1 discloses determining, via the computing device, whether said person is a known person or a stranger based on said comparison); and communicating, by the device, an alert to equipment at the location based on the stranger determination, the alert indicating additional security protocols that are to be implemented until further input. (See ‘830 Claim 6 discloses communicating an alert indicating that an unknown person is at said location when said person is identified as said stranger.)
As to claims 22-29, 31-37 & 39-40, these claims are rejected due to their dependence on claims 21, 30 & 38 and are rejected for the same reasons.

CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23, 30-32 & 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over
Gutta et al. (U.S. Publication 2002/0071033) in view of Espinosa (U.S. Patent 9,747,795) & HALL (U.S. Publication 2010/0176947)
As to claims 21, 30 & 38, Gutta discloses a method comprising: identifying, by a device, an image comprising content depicting a person currently at a location (200, [0031] & Fig. 2 discloses the exit and entrance cameras 102, 104 capture images from the exit and entrance 102a, 104a of the door 106 of the structure 108); analyzing, by the device, the image, and determining information indicating facial characteristics of the person (via 220, [0031] & Fig. 2 discloses using facial recognition to determine if a person exiting tries to reenter.); comparing, by the device, the face information to a set of face embeddings stored in a gallery hosted by storage, each stored face embedding comprising face information for previous person depictions captured at the location (via 220, [0031] & Fig. 2 discloses the stored image data, such as the faces of all of the people authorized to have access to the structure, are compared to the stored images from the entrance camera 104); determining, by the device, that the person is a stranger based on the comparison (via 222, [0031] & Fig. 2 discloses comparing the stored image data of authorized individuals to the stored images from the entrance camera….asking the question are they the same);
Gutta discloses transmitting an alarm signal to a central monitoring site (via 216, Fig. 2 & [0033])
Gutta is silent to communicating, by the device, an alert to equipment at the location based on the stranger determination.
However, Espinosa’s Column 5 Lines 14-43 disclose communicating, by the device, an alert to equipment at the location based on the stranger determination. (Column 5 Lines 14-43 disclose providing camera on all sides of a vehicle to monitor for approaching intruders/ambushers. If the camera senses approaching intruders/ambushers an alarm unit on site buzzes to warn user on site)
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Gutta’s disclosure to include the above limitations in order to alert user of near by threat wherein they are unaware. 
Gutta in view of Espinosa is silent to the alert indicating additional security protocols that are to be implemented until further input.
However, Hall’s S156 & [0042-0043] & Fig. 5 & 7 discloses the alert indicating additional security protocols that are to be implemented until further input. ([0042-0043] discloses a variable security response depending on a threat level)
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Gutta in view of Espinosa’s disclosure to include the above limitations in order to provide appropriate response wherein optimizing resources and optimizing results. 
As to claims 22, 31 & 39, Gutta in view of Espinosa & Hall discloses everything as disclosed in claims 21, 30 & 38. In addition, Espinosa discloses wherein the equipment comprises at least one of a device, a door, a lock and an alarm associated with the location. (Column 5 Lines 14-43 disclose providing camera on all sides of a vehicle to monitor for approaching intruders/ambushers. If the camera senses approaching intruders/ambushers an alarm unit on site buzzes to warn user on site)
As to claims 23, 32 & 40, Gutta in view of Espinosa & Hall discloses everything as disclosed in claims 22, 31 & 39. In addition, Hall discloses wherein the additional security protocols comprise at least one of locking the device, locking the door, locking the lock and sounding the alarm. ([0042-0043] discloses a variable security response depending on a threat level)
Claims 24 & 33 are rejected under 35 U.S.C. 103 as being unpatentable over
Gutta et al. (U.S. Publication 2002/0071033) in view of Espinosa (U.S. Patent 9,747,795) & HALL (U.S. Publication 2010/0176947) as applied in claims 21, 30 & 38, above further in view of Estes et al. (U.S. Publication 2015/0199896)
As to claims 24 & 33, Gutta in view of Espinosa & Hall discloses everything as disclosed in claims 21 & 30 but is silent to identifying at least one user associated with the location; and communicating an alert to a device of the identified user based on the stranger determination, the communicated alert comprising information identifying the determined stranger.
However, Estes’s Abstract, Summary & [0003-0005, 0081] discloses identifying at least one user associated with the location; and communicating an alert to a device of the identified user based on the stranger determination, the communicated alert comprising information identifying the determined stranger.
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Gutta in view of Espinosa & Hall’s disclosure to include the above limitations in order to keep individuals surrounding intruders aware and able to coordinate intelligent/coordinated responses.
Claims 29 & 37 are rejected under 35 U.S.C. 103 as being unpatentable over
Gutta et al. (U.S. Publication 2002/0071033) in view of Espinosa (U.S. Patent 9,747,795) & HALL (U.S. Publication 2010/0176947) as applied in claims 21, 30 & 38, above further in view of Weber et al. (U.S. Publication 2011/0069085)
As to claims 29 & 37, Gutta in view of Espinosa & Hall discloses everything as disclosed in claims 21 & 30 but is silent to analyzing the image, and identifying the face of the person within the content of the image; and cropping the image based on the identified face, wherein the analysis of the image is based on the cropped image.
However, Weber’s [0042-0046] & Fig. 3 discloses analyzing the image, and identifying the face of the person within the content of the image (320, Fig. 3 & [0044] discloses analyzing facial detection information); and cropping the image based on the identified face, wherein the analysis of the image is based on the cropped image (325-345, Fig. 3 & [0042-0046] discloses excluding faces (i.e. deciding to crop) based on the facial detection information).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Gutta in view of Espinosa & Hall’s disclosure to include the above limitations in order to exclude faces outside of fitment parameters.
CONCLUSION
No prior art has been found for claims 25-28 & 34-36 in their current form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931. The examiner can normally be reached Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661